DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           VERNON DIXON,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-2221

                         [September 30, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Harold    J.   Cohen,     Judge;   L.T.    Case    No.
501997CF012789AXXXMB.

  Lydia Pittaway of Pittaway Law, PLLC, Fort Pierce, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY, and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.